Exhibit 99.2 American Electric Power 2008 Actual vs. 2009 Guidance 2008 Actual 2009 Guidance Performance Driver ($ millions) Performance Driver ($ millions) UTILITY OPERATIONS: Gross Margin: 1 East Regulated Integrated Utilities 72,725 GWh @ $31.3 /MWhr 2,278 68,579 GWh @ $36.8 /MWhr 2,523 2 Ohio Companies 52,181 GWh @ $46.6 /MWhr 2,431 49,597 GWh @ $58.1 /MWhr 2,879 3 West Regulated Integrated Utilities 41,907 GWh @ $25.2 /MWhr 1,057 40,065 GWh @ $29.0 /MWhr 1,163 4 Texas Wires 27,075 GWh @ $19.8 /MWhr 537 27,267 GWh @ $20.6 /MWhr 561 5 Off-System Sales 29,365 GWh @ $28.8 /MWhr 845 22,763 GWh @ $11.4 /MWhr 260 6 Transmission Revenue - 3rd Party 329 364 7 Other Operating Revenue 569 636 8 Utility Gross Margin 8,046 8,386 9 Operations & Maintenance (3,366) (3,361) 10 Depreciation & Amortization (1,450) (1,524) 11 Taxes Other than Income Taxes (749) (785) 12 Interest Exp & Preferred Dividend (872) (918) 13 Other Income & Deductions 168 97 14 Income Taxes (567) (608) 15 Utility Operations On-Going Earnings 1,210 1,287 16 Transmission Operations On-Going Earnings 2 3 NON-UTILITY OPERATIONS: 17 AEP River Operations 55 48 18 Generation & Marketing 65 43 Non-Utility Operations On-Going Earnings 120 91 19 Parent & Other On-Going Earnings (31) (78) 20 ON-GOING EARNINGS 1,301 1,303 Note: For analysis purposes, certain financial statement amounts have been reclassified for this effect on earnings presentation.
